Exhibit 10.1

THIRD AMENDMENT

THIS THIRD AMENDMENT (this “Amendment”) dated as of December 30, 2008 to the
Credit Agreement referenced below is by and among Epicor Software Corporation, a
Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto (the “Guarantors”), the Lenders identified on the
signature pages hereto and Bank of America, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement (as amended, modified and supplemented from time to time, the
“Credit Agreement”) dated as of December 16, 2007 among Borrower, the Guarantors
identified therein, the Lenders identified therein and the Administrative Agent;
and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendment.

2.1 The Aggregate Revolving Commitments are permanently reduced from $150
million to $100 million. Such reduction of the Aggregate Revolving Commitments
shall be applied to the Revolving Commitment of each Lender according to its
Applicable Percentage.

2.2 The definitions of “Base Rate”, “Consolidated EBITDA” and “Eurocurrency Base
Rate” in Section 1.01 are amended to read as follows:

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the Prime Rate and (c) except
during a Eurocurrency Unavailability Period, the Eurocurrency Rate plus 1.00%.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for federal, state, local and foreign income
taxes payable for such period, (iii) the amount of depreciation and amortization
expense for such period (including the impairment of goodwill as defined under
FAS 142) and (iv) non-cash stock based compensation charges for such period plus
(c) the following amounts: (i) for the period of four fiscal quarters ending as
of the end of the first fiscal quarter ending after the Funding Date,
$11,500,000; (ii) for the period of four fiscal



--------------------------------------------------------------------------------

quarters ending as of the end of the second fiscal quarter ending after the
Funding Date, $8,625,000; (iii) for the period of four fiscal quarters ending as
of the end of the third fiscal quarter ending after the Funding Date,
$5,750,000; and (iv) for the period of four fiscal quarters ending as of the end
of the fourth fiscal quarter ending after the Funding Date, $2,875,000; plus
(d) restructuring charges incurred during the fiscal quarter ended December 31,
2008 in an aggregate amount up to $4,000,000.

“Eurocurrency Base Rate” means:

(a) For any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”)
as published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. London time two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. London time two Business Days prior to the commencement
of such Interest Period.

(b) For any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. London time
on the date of determination (provided that if such date is not a Business Day,
the next preceding Business Day) for Dollar deposits (for delivery on such date)
with a term equivalent to one month or (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in Same Day Funds in the approximate amount of the Base Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to one month would be offered by Bank of America’s London Branch to major banks
in the London interbank Eurocurrency market at their request at approximately
11:00 a.m. London time on the date of determination. If the Administrative Agent
is not able to determine the rate pursuant to this clause (b), then such rate
shall be deemed to be the Prime Rate.

2.3 The definitions of “Availability”, “Domestic Liquidity”, “Eurocurrency
Unavailability Period”, “Impacted Lender” and “Prime Rate” are added to
Section 1.01 to read as follows:

“Availability” means, as of any date of determination, (i) the Aggregate
Revolving Commitments in effect on such date less (ii) the Total Revolving
Outstandings on such date.

 

2



--------------------------------------------------------------------------------

“Domestic Liquidity” means, as of any date of determination, the sum of:

(a) all cash and Cash Equivalents of the Borrower and its Domestic Subsidiaries
on such date that (i) do not appear (or would not be required to appear) as
“restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries, (ii) are not subject to a Lien (other than Liens permitted under
clauses 8.01(m) and (n)) in favor of any Person other than the Administrative
Agent and (iii) are otherwise generally available for use by the Borrower and
its Domestic Subsidiaries; plus

(b) the maximum amount of Availability that the Borrower could borrow on such
date to the extent that, after giving effect to such borrowing, the ratio of
(i) Consolidated Funded Indebtedness (other than (A) Subordinated Indebtedness
and (B) Funded Indebtedness that is not secured by a Lien on any property of the
Borrower or any Subsidiary) as of such date to (ii) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended shall not exceed the
ratio permitted by Section 8.11(b) for the end of the period of the four fiscal
quarters most recently ended.

“Eurocurrency Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 3.03 shall remain in
force and effect.

“Impacted Lender” means any Lender as to which (a) the L/C Issuer has a good
faith belief that such Lender has failed to fulfill its obligations under one or
more other syndicated credit facilities or (b) any Person that controls such
Lender has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

2.4 Section 2.03(a)(iii)(F) is amended to read as follows:

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender or an Impacted Lender, unless
the L/C Issuer has entered into arrangements satisfactory to the L/C Issuer with
the Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.

2.5 The following is added to the end of Section 2.03(i):

Notwithstanding anything to the contrary in this Section 2.03(i), (1) no Letter
of Credit Fees shall accrue in favor of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (2) any Letter of Credit Fee accrued in
favor of a Defaulting Lender during the period prior to the time such Lender
became a Defaulting Lender and unpaid at such time shall not be payable by the
Borrower so long as such Lender shall be a Defaulting Lender.

 

3



--------------------------------------------------------------------------------

2.6 The following sentence is added to Section 2.04(a) immediately after the
first sentence thereof:

Notwithstanding anything herein to the contrary, the Swing Line Lender shall be
under no obligation to make any Swing Line Loan if a default of any Lender’s
obligations to fund under Section 2.04(c) exists or any Lender is at such time a
Defaulting Lender or an Impacted Lender, unless the Swing Line Lender has
entered into arrangements satisfactory to the Swing Line Lender with the
Borrower or such Lender to eliminate the Swing Line Lender’s risk with respect
to such Lender.

2.7 The following is added immediately following the second sentence of
Section 2.09(a):

Notwithstanding anything to the contrary in this Section 2.09(a), (1) no
commitment fee shall accrue on the Revolving Commitment of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender and (2) any commitment fee
accrued with respect to the Revolving Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender.

2.8 Section 3.02 and Section 3.03 are amended to read as set forth below:

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, from the date of such notice to the
date such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist:

(a) any obligation of such Lender to make or continue Eurocurrency Rate Loans in
the affected currency or currencies or, in the case of Eurocurrency Rate Loans
in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended and the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable and such Eurocurrency Rate
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (with the Base Rate determined other than by reference
to the Eurocurrency Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans; and

(b) if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Eurocurrency Base Rate, then all Base Rate Loans
shall accrue interest at a Base Rate determined without reference to the
Eurocurrency Rate.

Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

4



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

If the Required Lenders determine in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that
(a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency), or (c) the Eurocurrency Base Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan or in connection with a
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly notify the Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies and Base Rate Loans determined by reference to the Eurocurrency Rate
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans in the affected currency or currencies or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (with the Base Rate determined other than by
reference to the Eurocurrency Rate) in the amount specified therein.

2.9 In Section 8.01, clauses (s) and (t) are renumbered as clauses (t) and
(u) and a new clause (s) is added to read as follows:

(s) Liens in favor of the L/C Issuer or the Swing Line Lender, as applicable, on
cash collateral securing the obligations of a Defaulting Lender or an Impacted
Lender to fund risk participations in L/C Obligations and Swing Line Loans;

2.10 Clause (ii) of Section 8.06(f) is amended to read as follows:

(ii) the aggregate amount of such Restricted Payments shall not exceed $50
million during the term of this Agreement (it being understood that Restricted
Payments made in common stock of the Borrower shall be permitted under this
clause (f) without regard to such $50 million cap);

2.11 Section 8.12(f) is amended to read as follows:

(f) Make (or give any notice with respect thereto) any optional (on the part of
the Borrower) payment or prepayment on, or redemption or acquisition for value
of (including, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of, any Convertible Securities or any Additional
Indebtedness of the Borrower or any Domestic Subsidiary, other than any
prepayment of any revolving credit facility that constitutes Additional
Indebtedness; provided that (i) this Section 8.12(f) shall not prevent any Net
Share Settlement or other payment required to be made under the terms of any
Convertible Securities and (ii) the Borrower may make cash payments or payments
of common stock of the Borrower to prepay, redeem or acquire for value
Convertible Senior Notes provided that (A) no Default exists, (B) prior to
making any such cash payment, the Borrower

 

5



--------------------------------------------------------------------------------

shall have delivered to the Administrative Agent a certificate executed by a
Responsible Officer of the Borrower demonstrating that (x) upon giving effect to
such cash payment on a Pro Forma Basis, the Loan Parties would be in compliance
with the financial covenants set forth in Section 8.11 as of the most recent
fiscal quarter end for which the Loan Parties were required to deliver financial
statements pursuant to Section 7.01(a) or (b) and (y) upon giving effect to such
cash payment, Domestic Liquidity is at least $75 million, (C) the aggregate
amount of such cash payments shall not exceed $25 million during the term of
this Agreement and (D) such cash payments shall reduce on a dollar for dollar
basis the amount of Restricted Payments permitted by Section 8.06(f)(ii).

2.12 The Loan Parties and the Required Lenders agree that the financial
covenants set forth in Section 8.11 shall be calculated without giving effect to
FSP APB 14-1 (which will be effective January 1, 2009).

3. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon satisfaction of each of the following conditions precedent:

(a) execution of this Amendment by the Loan Parties and the Required Lenders;
and

(b) payment by the Borrower to the Administrative Agent, for the account of each
Lender that executes this Amendment by no later than December 30, 2008, of an
amendment fee equal to 25 basis points (0.25%) on the Revolving Commitment and
outstanding Term Loan of such Lender (after giving effect to the reduction of
such Revolving Commitment pursuant to the terms of this Amendment).

4. Reaffirmation of Obligations. Each of the Loan Parties (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge such Loan Party’s obligations under the Loan Documents.

5. Reaffirmation of Security Interests. Each of the Loan Parties (a) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting and (b) agrees that this Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.

6. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

7. Counterparts; Delivery. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original.

8. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:     EPICOR SOFTWARE CORPORATION, a Delaware corporation       By:  
/s/ VINCENT LOWDER       Name:   Vincent Lowder       Title:   Vice President &
Assistant Treasurer

 

GUARANTORS:     CRS RETAIL SYSTEMS, INC., a New York corporation       By:   /s/
JOHN D. IRELAND       Name:   John D. Ireland       Title:   Director &
President

 

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent      
By:   /s/ ROBERT RITTELMEYER       Name:   Robert Rittelmeyer       Title:  
Vice President

 

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swing Line
Lender       By:   /s/ FRED L. THORNE       Name:   Fred L. Thorne       Title:
  Managing Director

 

    KEYBANK NATIONAL ASSOCIATION       By:   /s/ RAED Y. ALFAYOUMI       Name:  
Raed Y. Alfayoumi       Title:   Vice President

 

    WELLS FARGO BANK, N.A.       By:   /s/ SAMANTHA MARKS       Name:   Samantha
Marks       Title:   Vice President

 

    HSBC BANK USA, N.A.       By:   /s/ ANDREW HIETALA       Name:   Andrew
Hietala       Title:   First Vice President       [Signature Pages Continue on
Next Page]



--------------------------------------------------------------------------------

    COMERICA BANK       By:   /s/ BONNIE KEHE       Name:   Bonnie Kehe      
Title:   SVP

 

    CITIBANK, N.A.       By:           Name:         Title:  

 

    CALIFORNIA BANK & TRUST       By:   /s/ URSULA ST. GEME       Name:   Ursula
St. Geme       Title:   Vice President

 

    UNION BANK OF CALIFORNIA, N.A.       By:   /s/ MARGARET FURBANK       Name:
  Margaret Furbank       Title:   Vice President

 

    U.S. BANK NATIONAL ASSOCIATION       By:           Name:         Title:  

 

    CITY NATIONAL BANK       By:   /s/ GAREN PAPAZYAN       Name:   Garen
Papazyan       Title:   Vice President

 

    MERRILL LYNCH COMMERCIAL FINANCE CORP.       By:   /s/ DANIEL SPENCER      
Name:   Daniel Spencer       Title:   Vice President